“`

gz,v 7£~/0'/

Dear honorable Clerk, please file all 3 of these critical documents.
They were all placed into the prison mail systemId.
at p.7, U28-30. »

There is no credible evidence that I knew beforei after;
or even during trial that Hon. Fortinberry thought, con-
trary to precedent, 'that the evidence that is well rec-
ognized for giving an inference of guilty would do the

p.2 of 4

14:

15:

l6:

17:

18:

l9:

exact opposite and create and inference of innocence. ("re-
inforce the defense that Applicant was innocent and that
the sex was consensual. "). Adopted "...Findings" , p. 6, UZO.

The evidence presented in Grounds #5-19, 20, 22, &23 not
onlyihcludesnm invoking Constitutional rights, but heavy
emphasis put on those invocations as evidence of guilt by
the State. None of it objected to by defense counsel.

The evidence was introduced bytthe State as substantive
evidence Of guilt, NOT BY DEFENSE COUNSEL IN AN ATTEMPT
TO REINFORCE THE DEFENSE THAT I, THE APPLICANT, WAS INNO-
CENT AND THE SEX WAS CONSENSUAL.

Because Hon. Fortinberry did not introduce the evidence
that caused me extreme, and gross unfair prejudice, etc.
in the above said grounds as part of my defense(State in-
troduced that evidence to show guilt), Hon. Fortinberry
had no reason to explain to me prior to trial that he had
some plan or strategy to introduce that same said eviden-
ce that gave rise to an inference of guilt, in an attempt
to "reinforce the defense that Applicant was innocent and
that the sex was consensual.

Again, such a'plan or strategy would have been, and is
now/outrageous and points to a lack of knowledge of the
Applicable lawl because that type of evidence leads to
an inference that a defendant is guilty, not~credible,
hiding something, etc.` NOT THAT HE IS INNOCENT AND THE
SEX WAS CONSENSUAL. See Hardie v. State, 807 S.W.2d 319
,322(Tex. Crim. App. 1991) and Doyle v. Ohio, 426 U.S. 610(
1976) and their progeny.

That type of evidence leads the jury to convict based on
evidence aside from the elements of the alleged offense.
See Lajoie v. State, 237 S.W. 3d 345(Tex.App.Fort Worth

2007) and Old Chief v. United States, 519 U.S. 172(1997)
and Tex.R.Evid. 403 and their progeny.

 

My defense was that I am innocent and the sex was consenw¢
suall and that was understood prior to trial. BUT I NEVER
WAS INFORMED BY DEFENSE COUNSEL THAT HE SOHE HOW HADWTHE
POWER TO PREDICT THE FUTURE PRIOR TO TRIAL, KNEW BEFORE-
HAND THE STATE WOULD INTRODUCE THE EWIDEMCE RAISED IN MY
GROUNDS #5-19, 2©, 221 &23, AND THAT AS A STRATEGY HE'D?'
NOT »OBJECT;? TO THAT EVIDENCE THAT GAVE AN INFERENCE OF
GUILT, BECAUSE HE ERRONEOUSLY, CONTRARY TO STATE AND FED-
ERAL PRECEDENT,THOUGHT IT WOULD GIVE AN INFERECE OF INNO-

CENCE._

 

 

p.3 Of 4

20: This objection has been placed in the prison mailbox on
the date of Fri., Feb.20th, 2015, before lOiOO AM(filed un-
der the "Prison Mailbox Rule"). Prison mailroom staff will
leave it in the box and pick it up on Monday and send it
out since mail does not move on this Unit during the week-
ends. Although the Applicant has already filed several ob-
jections with this Court, prison mail logs will reflect t
that the Applicant did not receive notice from the Court
of Criminal Appeals that you actually received my writ un-
til/ Feb.lOth, 2015. PLEASE CONSIDER THIS OBJECTION TIME:
LY.

PRAYE§

I, Desmond Ledet, the Applicant, humbly and respectfully re-
quest this honorable Court will acknowledge this objection, take
notice of how this objection is supported by the record, and ulti-
mately GRANT the Applicant a NEWFTRIAL based on ineffective asri
sistance of counsel concerning his Grounds #5~19,20, 22, &23, etc
. THANKYOU.

R spectfull Submitt d,
Desmond Ledet #01651095
Telford Unit

3899 State Hwy.98 .

New Boston, TX 75570

CERTIFICATE OF SERNICE

 

A true copy of the above has been mailed to the Tarrant County
, TX: Criminal District Attorney's Office located at 40l W.
Belknap, Fort Worth, TX, 76196. Placed in prison mailbox on Feb.
20th, 2015. It should be retrieved by mail staff, and logged as
outgoing mail on Mon., Feb. 23 since the mail will sit in box o-
ver the weekend. Prison mail does not move on weekends.
:f,,@@i{”'
pesmond Ledet vv' V'
UNSWORN DECLARATION
I, Desmond Ledet, v:#01651095, am presently incarcerated at the
Telford Unit in Bowie County, TX. I declare under penalty of

perjury that the facts stated herein are true and c rrect.

  

7 i

pf`4` of 4